Citation Nr: 9935352	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  96-23 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The veteran served on active duty from January 1952 to April 
1955.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1993 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs 
Regional Office (VARO).

The Board notes that the veteran had a claim pending at the 
time of his death, and his spouse, the appellant, has 
requested accrued benefits.  This claim has not been 
adjudicated in the first instance by VARO and, therefore, is 
referred to VARO for appropriate action.


FINDING OF FACT

Competent medical evidence has not been submitted showing a 
nexus, or link, between the cause of the veteran's death and 
his period of military service.


CONCLUSION OF LAW

A well grounded claim for service connection for the cause of 
the veteran's death has not been presented.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.312 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks service connection for the cause of the 
veteran's death.  Service connection for the cause of the 
veteran's death may be granted if the evidence of record 
demonstrates that a disability incurred in service caused the 
veteran's death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1999).

Additionally, the death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either a 
principal or contributory cause of death.  The issue involved 
must be determined by the exercise of sound judgment, without 
recourse to speculation, after careful analysis of all the 
facts and circumstances surrounding the death of the veteran.  
38 C.F.R. § 3.312(a).

A findings that the service-connected disability was a 
contributory cause of death requires objective evidence that 
it substantially or materially contributed to the cause of 
death, by either combining to cause death, or aiding or 
lending assistance to the production of death.  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  
Furthermore, a claim which is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1999).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

A review of the evidence of record shows that the appellant 
filed a claim for death and indemnity compensation in June 
1993.  In support of her claim, a death certificate was 
received that shows the veteran died in June 1993 from 
pulmonary embolism due to pulmonary infarct, due to 
congestive heart failure, due to hypertensive heart disease.  
Terminal hospital records reflect that the appellant was 
admitted in May 1993 with a "completed stroke" described a 
frontal cerebral vascular accident (CVA).  He thereafter 
suffered a myocardial infarction and cardiopulmonary 
resuscitation was performed, unsuccessfully.

A VA autopsy was performed in June 1993.  The autopsy report 
shows that the veteran was doing well when he developed 
clinical evidence of CVA for which he was hospitalized in May 
1993.  During his hospital stay, diagnostic tests suggested a 
small infarct on the frontal lobe, along with right carotid 
stenosis.  The veteran, thereafter, sustained 
cardiorespiratory arrest and expired.  Autopsy revealed acute 
pulmonary edema and congestion, extensive interstitial 
fibrosis of the myocardium, and cardiomegaly.  Also, the 
autopsy report shows that the coronary arteries had severe 
occlusive atherosclerosis and calcification and hypertrophy 
of muscle fibers.  Grossly and histologic examination of the 
brain revealed no evidence of frontal infarct or hemorrhage.  
It was postulated that the clinical picture of CVA was 
probably secondary to occlusive carotid atherosclerosis.  The 
examiner concluded that cardiogenic shock most probably came 
as a result of severe coronary atherosclerosis and its 
complications, such as, extensive myocardial fibrosis, 
congestive heart failure, and cardiac hypertrophy.

At the time of the veteran's death, he was service connected 
for shell fragment wounds of the right scapular area, left 
index finger, left calf and right leg, otitis media with 
mastoidectomy, allergic rhinosinusitis, hearing loss, scar of 
the nose and chin, residuals of injury to the right eye.  His 
combined service-connected disability rating was 60 percent 
from July 1978.  Nonservice-connected disabilities included 
psychiatric disability, deviated nasal septum, status post 
coronary artery bypass, eye disorder, and bronchial asthma.

Service medical records are negative for cardiopulmonary 
disability.

Upon review of the evidence submitted in support of the claim 
for service connection for the cause of the veteran's death, 
the Board finds that a well grounded claim has not been 
presented.  A well grounded claim requires competent medical 
evidence showing a nexus, or link, between the cause of the 
veteran's death and his period of service (or service-
connected disability).  Such evidence has not been presented.  
We note that the appellant is not competent to offer opinions 
on medical causation as a layperson and that the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet.App. 482 (1992); 
Moray v. Brown, 5 Vet.App. 211 (1993).  Moreover, lay 
assertions of medical causation or medical diagnosis cannot 
constitute evidence to render a claim well grounded.  Lathan 
v. Brown, 7 Vet.App. 359, 365 (1995); Grottveitt v. Brown, 5 
Vet. App. 91, 93 (1993); Tirpak v. Derwinski, 2 Vet.App. 609, 
611 (1992).

Accordingly, the claim is denied.

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995). VARO 
successfully completed this obligation in its statement of 
the case.  Likewise, the Board's discussion above informs the 
appellant of the requirements for the completion of her 
application for the claim for service connection.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

